        Case 4:20-cv-01230-JM Document 7 Filed 03/17/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

BROOKE HUNT                                                               PLAINTIFF

v.                                 No. 4:20-cv-1230-JM

STATE FARM MUTUAL
AUTOMOBILE ASSOCIATION                                                    DEFENDANT

                                          ORDER

     The parties have settled their dispute, and the case is dismissed with prejudice.

     IT IS SO ORDERED this 17th day of March, 2021.


                                           _______________________________
                                           James M. Moody Jr.
                                           United States District Judge
